Citation Nr: 0333778	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  94-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	To be clarified.


WITNESSES AT HEARINGS ON APPEAL

Appellant and R. J. C., friend


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to May 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
September 1987, the veteran testified at an RO hearing and, 
in January 2002, he and a friend, R. J. C., testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  Copies of the transcripts of these hearings are 
associated with the record.

In a May 2002 decision, the Board determined that new and 
material evidence had been submitted, reopened the veteran's 
claim for service connection for an acquired psychiatric 
disorder, and remanded the case to the RO for a de novo 
review and additional development.  The case now is before 
the Board for further appellate consideration.

The Board notes that, in a December 2002 decision, the Tiger 
Team denied service connection for schizophrenia, paranoid 
type with PTSD and dysthymia, granted an earlier effective 
date of May 15, 1971 for service connection for hypertension 
and assigned an initial 10 percent rating.  This decision is 
construed as an original denial of a separate claim for PTSD.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding a 
newly diagnosed disorder, whether or not medically related to 
a previously diagnosed disorder, cannot be the same claim 
when it has not been previously considered).  In response, 
the veteran filed a January 2003 VA Form 9, which the Board 
construes as a notice of disagreement (NOD) with both the 
denial of service connection for PTSD and the initial 10 
percent rating for hypertension.  A statement of the case 
(SOC) was issued in June 2003, with regard to the veteran's 
claim for a higher initial rating in excess of 10 percent for 
hypertension.  The veteran has yet to file a substantive 
appeal and has through December 23, 2003 to perfect his 
appeal as to that issue.  Thus, the increased rating claim is 
not in appellate status.  Since an SOC has not been issued 
with regard to service connection for PTSD; however, this 
issue will be addressed in this remand.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In January 1992, the veteran sought to reopen his claim for a 
"nervous condition."  In a November 1992 rating decision, the 
RO determined that new and material evidence had not been 
submitted sufficient to reopen his claim.  

An April 1995 VA progress note shows a diagnosis of 
schizoaffective disorder.  A VA general treatment note dated 
in October 1995 includes a diagnosis of dysthymic disorder.  
A March 1996 VA mental disorders examination report shows 
that the veteran claimed to have been racially threatened 
during his period of service.  He was diagnosed with chronic 
paranoid-type schizophrenia.

An August 1997 letter from a psychologist, who indicated that 
he had been employed since 1991 with the VA Central Texas 
Health Care System, reveals that the veteran has been 
diagnosed with schizophrenia as well as PTSD.  A review of 
the veteran's military records showed that the veteran was 
involved in uncaused arguments, restless behavior, and 
problems with authority during his period of service.  The 
psychologist added that the veteran had denied having 
psychiatric-related problems at the time of his 1971 service 
discharge to avoid being negatively affected in his civilian 
life.  The psychologist opined that the veteran had the 
above-mentioned psychological problems while in the military 
and that they had worsened after his discharge from service.

A June 1999 VA primary nursing outpatient treatment reflects 
that the veteran was being followed for treatment of 
depression.  A June 2001 VA aid and attendance examination 
report includes a diagnosis of chronic schizophrenia. 

At a January 2002 videoconference hearing, the veteran 
testified that he had last been treated at the VA mental 
hygiene clinic about four or five months ago, at which time 
he was treated for schizophrenia and PTSD.

In May 2002, the case was remanded to the RO for additional 
development.  A July 2002 VA treatment record shows diagnoses 
of depression and rule out schizophrenia.

In compliance with the May 2002 remand of this appeal, in 
July 2002 letters, the RO advised the veteran of the 
provisions of the VCAA and asked him to identify all health 
care providers where he had been treated for his hypertension 
and psychiatric disorder and to sign authorizations for 
release of information, and to furnish information on in-
service stressors, and gave him 30 days to submit any 
additional information in support of his claims.  Also in 
compliance with the May 2002 remand, VA obtained copies of VA 
treatment records from Waco and Temple VA Medical Centers.  
In September 2002, the veteran provided a cursory response to 
a PTSD stressor questionnaire and included a copy of a 
February 2002 Social Security Administration (SSA) letter 
with a finding that he became disabled in January 1978 and an 
award of SSA disability benefits beginning in October 1996.  
In November 2002, the veteran was examined and the examiner 
provided a medical opinion linking the diagnosed PTSD with 
dysthymic disorder and schizophrenia, paranoid type (partial 
remission) to active duty.  After completion of the above, in 
December 2002, the Tiger Team readjudicated the claim and 
issued a rating decision and supplemental statement of the 
case (SSOC).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although VA complied with most of the 
May 2002 Board remand instructions, it appears that, when the 
Tiger Team readjudicated the issue of service connection for 
an acquired psychiatric disorder, it intertwined this issue 
with the issue of service connection for PTSD.  As such this 
action does not comply with the Board's remand instructions 
and the case must be remanded for corrective action.  A final 
decision on the former issue cannot be rendered until a 
decision on service connection for PTSD has been rendered, 
and thus both issues are "inextricably intertwined."  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In a VA Form 9 received in January 2003, the veteran 
indicated his disagreement with the denial of service 
connection for PTSD.  The Board construes this as an NOD with 
a December 2002 rating decision issued on December 24, 2002.  
The Court has held that where the Board finds an NOD has been 
submitted to a matter that has not been addressed in an SOC, 
the issue should be remanded to the RO for appropriate 
action.  Manlincon, 12 Vet. App. 238.  

As noted above, pursuant to the VCAA, VA first has a duty to 
notify the appellant of any information and evidence 
necessary to substantiate his claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b).  Further, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate his claim, 
although the ultimate responsibility for furnishing evidence 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).  

In the present case, the Board also finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  

VA has provided the appellant with the regulations 
implementing the VCAA and, in a July 2002 letter, provided 
him with specific information concerning what additional 
information he needs to submit to establish entitlement to 
service connection for an acquired psychiatric disorder and 
what information VA will attempt to obtain as required by the 
VCAA, but only provided a 30-day response period.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Sec'y of Veterans Affairs 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided in the July 2002 letter, a full year is allowed to 
respond to a VCAA notice.  

The Board notes that VA has changed the criteria set forth in 
38 C.F.R. § 3.404(f) pertaining to service connection for 
PTSD twice during the pendency of this appeal.  The first 
amendments became effective on June 18, 1999.  See Direct 
Service Connection (Post-Traumatic Stress Disorder), 64 Fed. 
Reg. 32,808 (June 18, 1999).  The second amendments became 
effective March 7, 2002.  See Post-Traumatic Stress Disorder 
Claims Based on Personal Assault, 67 Fed. Reg. 10,330, 10,332 
(Mar. 7, 2002) (codified as amended at 38 C.F.R. § 3.304(f) 
(2003)).  The 1998 and 1999 criteria for evaluating PTSD 
claims are substantially the same, as both versions of the 
regulations require medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998), (2002).  The 1999 amendments primarily codified the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997), 
and brought 38 C.F.R. § 3.304(f) in line with the governing 
statute, 38 U.S.C.A. § 1154(b) (West 1991), which relaxed 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.  The Board notes that the 2002 
amendments codified manual procedures pertaining to PTSD 
claims resulting from personal assault.  

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2003); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. 
§ 3.304(f)); see also Cohen, 10 Vet. App. at 138 (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Because the veteran did not engage in combat with the enemy, 
his lay statement alone is not enough to establish the 
occurrence of the alleged stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2003); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  The 
corroboration of every detail is not required.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 
Vet. App. 307 (1997).  Such corroborating evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau, 9 Vet. App. at 396.  

The Board observes that the Court held in Patton v. West, 12 
Vet. App. 272 (1999), that the provisions in M21-1, Part III, 
5.14(c), which address PTSD claims based on personal assault 
are substantive rules that are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998) (5.14 is a substantive rule and 
the equivalent of a VA regulation).  With respect to claims 
involving personal assault, all available evidence must be 
carefully evaluated.  If the military records do not document 
that a personal assault occurred, alternative evidence might 
still establish an in-service stressful incident.  Behavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor.  See M21-
1, Part III, 5.14(8).  Although the veteran's claim is not 
based on a personal assault, racial discrimination/harassment 
is similar to personal assault as it is unlikely to be 
reported or easily verified.

The duty to assist includes obtaining SSA records, attempting 
to verify in-service stressor(s), and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  The Board notes that neither the 
February 2002 SSA decision nor medical records upon which 
that decision was made are associated with the claims file.  
On remand, the RO should attempt to obtain the SSA decision 
and accompanying medical evidence.  Although the claim for 
service connection for PTSD is not in appellate status, as 
noted above the Board finds that due to the November 2002 VA 
examiner's diagnosis of PTSD with dysthymic disorder and 
schizophrenia, paranoid type (in partial remission), and the 
subsequent December 2002 rating decision, the two claims are 
inextricably intertwined.  The Board feels that another 
attempt should be made by the RO to ask the veteran to 
provide a comprehensive statement regarding his alleged 
stressor incidents, which appear to be associated with claims 
of racial discrimination/harassment and to complete an in-
service stressor questionnaire dealing with claimed racial 
discrimination/harassment.  The Board reminds the veteran 
that the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

Since the record shows multiple psychiatric diagnoses, 
including PTSD, depression, history of alcoholism, dysthymic 
disorder, and schizophrenia, the veteran will be afforded a 
VA psychiatric examination to provide an opinion as to 
whether any psychiatric disorder found on examination may be 
related to service, to include PTSD due to in-service 
stressors of racial discrimination/harassment.

Finally, the RO needs to contact the veteran to clarify his 
representation.  In this regard, the Board observes that a 
review of the record shows that, in a statement dated January 
14, 2002 the veteran indicated that he had withdrawn his 
power of attorney from the Texas Veterans Commission and 
wanted to appoint Mr. Richard Carter to represent him in his 
pending appeal to the BVA.  In a VA Form 21-22 dated February 
27, 2003, it appears that the veteran attempted to appoint 
Richard J. Carter as his representative.  In a March 2003 
letter to the veteran, the RO asked the veteran to indicate 
the extent of Mr. Carter's representation and furnished an 
attached VA Form 12-22a to be signed.  Since Mr. Carter is 
not a recognized veterans service organization, an attorney-
at-law, or an agent admitted to practice before the VA, to be 
recognized as a representative for a particular claim, Mr. 
Carter as an individual must execute a VA Form 21-22a, 
Appointment of Attorney or Agent as Claimant's 
Representative, or a designation may be made in a written 
document signed by both the appellant and the individual 
representative, which authorizes a named individual to act as 
the appellant's representative only with respect to a 
specific claim involving one or more specific benefits.  The 
document must include the name of the veteran, the applicable 
VA claims file number, the veteran's consent for the 
individual representative to have access to his VA records, 
the name of the individual representative, a description of 
the specific claim for benefits to which the designation of 
representation applies, and a certification that no 
compensation will be charged or paid for the individual 
representative's services.  This designation must be filed 
with the RO or the BVA, if the case has been certified to the 
Board for review.  See 38 C.F.R. § 20.605 (2003).  
Accordingly, the RO must send another letter to the veteran 
and notify him that the February 2003 VA Form 21-22 is 
invalid, advise the veteran what he must do if he still 
wishes to designate Mr. Carter as his individual 
representative, and enclose a VA Form 21-22a, providing the 
veteran with an opportunity to choose another representative.  

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the May 2002 Board remand and the 
notice and duty to assist provisions of the VCAA and 
affording the appellant due process.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Therefore, for the above reasons, a 
remand to the RO is required.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

1.  The RO should request any decisions 
and accompanying medical records 
submitted in support of any claim(s) by 
the veteran for disability benefits from 
the Social Security Administration (SSA), 
in particular, those related to the 
February 2002 grant of benefits effective 
in 1996.  If the veteran is not receiving 
SSA benefits now, SSA needs to furnish a 
statement to that effect.  If he is 
continuing to receive SSA benefits, then 
the supporting medical evidence for such 
claim(s) and any renewal of benefits 
should be obtained.  Otherwise, SSA 
should furnish a statement indicating 
that such records have been destroyed 
and/or no longer exist.

2.  The RO should ask the veteran to 
clarify whether he wishes to designate 
Richard J. Carter as his individual 
representative and attach a VA Form 21-
22a.  If he does, then the RO should 
notify the veteran that he must meet the 
requirements of 38 C.F.R. § 20.605 (2003) 
pertaining to designation of an 
individual representative before Mr. 
Carter can be recognized as his 
representative and how he can meet those 
requirements.  

3.  The RO should ask the veteran to give 
a comprehensive statement regarding his 
alleged non-combat stressor incident(s) 
with places (name of ship) and dates of 
incidents and to complete an in-service 
personal questionnaire about the claimed 
racial discrimination/harassment, while 
serving in the Navy.

4.  After items 1 through 3 are 
completed, the RO should make 
arrangements for the veteran to be 
afforded an examination by a 
psychiatrist, who has not already 
examined him, to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification and etiology of 
any disorder found.  The claims file and 
copies of 38 C.F.R. § 4.125(a) and this 
REMAND must be reviewed by the examiner 
in conjunction with the examination.  All 
special studies or tests including 
psychological testing and evaluations, 
such as the Minnesota Multiphasic 
Psychological Inventory, deemed necessary 
by the examiner are to be accomplished.  
The examination report should include a 
detailed account of all pathology found 
to be present and a Global Assessment of 
Functioning score attributable to any 
psychiatric disorder found.  The examiner 
should provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include as 
a result racial discrimination/
harassment.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  The 
examiner should comment explicitly upon 
whether the veteran's alleged stressor(s) 
was as a result of incidents of racial 
discrimination/harassment.  If so, the 
examiner should also comment explicitly 
upon whether there is a link between such 
a stressor and the current symptoms, if 
any.  

The rationale for any opinion and all 
clinical findings should be reported in 
detail.

5.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development obligations in accordance 
with the recent decision in Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, as well as necessary to comply 
with 38 U.S.C.A. §§ 5103 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001)), and any other legal precedent are 
fully complied with and satisfied.  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant, as set forth in the VCAA.

6.  The RO should issue the appellant a 
statement of the case as to the issue of 
entitlement to service connection for 
PTSD.  The veteran should be apprised of 
his right to submit a substantive appeal 
and to have his claim reviewed by the 
Board.  The RO should allow the veteran 
the requisite period of time for a 
response. 

7.  After completion of the above, the RO 
should readjudicate the veteran's 
service-connection claim for an acquired 
psychiatric disorder, including any 
additional evidence obtained by the RO on 
remand.  If any determination remains 
adverse, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative, if any, have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




